NO. 12-19-00220-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 ROBIN FANNING,                                             §       APPEAL FROM THE
 APPELLANT

 V.
                                                            §       COUNTY COURT AT LAW
 TRINITY VALLEY ELECTRIC
 COOPERATIVE, INC. AND BONNIE
 FERGUSON,
 APPELLEES                                                  §       VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b). Robin
Fanning, acting pro se, filed a notice of appeal to challenge an order of dismissal signed on
February 22, 2019. The clerk’s record was filed on December 13, 2019. 1 Fanning’s brief was due
on or before January 13, 2020. On January 15, this Court notified Fanning that the brief was past
due. We further notified Fanning that the appeal may be dismissed for want of prosecution unless
a motion for extension of time, containing a reasonable explanation for the failure to file a brief
and showing that Appellees had not suffered material injury thereby, is filed no later than January
27.
         On January 27, Fanning filed a motion for extension of time to file an appellate brief, but
the motion failed to comply with Texas Rules of Appellate Procedure 5 and 10.1(a)(5). See TEX.
R. APP. 5 (party who is not excused by statute or rules from paying costs must pay--at time item is
presented for filing--whatever fees are required by statute or Supreme Court order); see also TEX.


         1
           On September 4, 2019, this Court dismissed Fanning’s appeal for want of jurisdiction after Fanning failed
to address the jurisdictional question presented in our notice of untimely appeal. See Fanning v. Trinity Valley Elec.
Coop., No. 12-19-00220-CV, 2019 WL 4197053 (Tex. App.—Tyler Sept. 4, 2019, no pet.) (mem. op.). We
subsequently granted Fanning’s motion for rehearing, in which Fanning demonstrated the jurisdiction of this Court.
R. APP. 10.1(a)(5) (requiring motions in civil cases, except motions for rehearing and en banc
reconsideration, be accompanied by certificate of conference). 2 That same day, the Clerk of this
Court notified Fanning that the motion failed to comply with these rules and that the motion may
be overruled unless Fanning forwarded the $10 filing fee, along with a certificate of conference or
an amended motion, to this Court on or before February 3. This deadline passed without a response
from Fanning. Accordingly, this Court overruled the motion for failure to comply with Rules 5
and 10.1(a)(5).
         When an appellant fails to timely file a brief, the appellate court may dismiss the appeal
for want of prosecution, unless the appellant reasonably explains the failure and the appellee is not
significantly injured by the appellant’s failure to timely file a brief. TEX. R. APP. P. 38.8(a)(1).
A pro se litigant, such as Fanning, is held to the same standards as licensed attorneys and must
comply with all applicable rules of procedure. Muhammed v. Plains Pipeline, L.P., No. 12-16-
00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).
But for this rule, pro se litigants would benefit from an unfair advantage over those parties who
are represented by counsel. Id. Because Fanning failed to (1) either file a timely brief or file a
late brief accompanied by a motion for leave to file late brief or (2) file a compliant motion for
extension of time along with the required filing fee, we dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered February 12, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


         2
           The record does not indicate that Fanning has been declared indigent. We also note that Fanning paid the
$205 filing fee when initiating this appeal.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 12, 2020


                                        NO. 12-19-00220-CV


                               ROBIN FANNING,
                                   Appellant
                                      V.
                  TRINITY VALLEY ELECTRIC COOPERATIVE, INC.
                            AND BONNIE FERGUSON,
                                   Appellees


                               Appeal from the County Court at Law
                       of Van Zandt County, Texas (Tr.Ct.No. CV05721)


       THIS CAUSE came to be heard on the appellate record; and the same being considered, it
is the opinion of this Court that this appeal should be dismissed for want of prosecution.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed for want of prosecution; and that this decision be certified to
the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.